Citation Nr: 1516736	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  05-17 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral shin splints, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for an upper respiratory condition, to include sinusitis.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1996 to December 1996 and from December 1996 to December 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part denied the claims of entitlement to service connection for hypertension, an upper respiratory condition and sinusitis, and also determined there was no new and material evidence and, therefore, denied the Veteran's petition to reopen the claim of entitlement to service connection for bilateral shin splints.  Jurisdiction has since been transferred to the RO in Phoenix, Arizona.

As concerning his claimed bilateral shin splints, the Waco RO subsequently reopened the claim and denied service connection for on the merits in a September 2005 supplemental statement of the case (SSOC).  Although the RO reopened the claim, whether new and material evidence has been received to reopen a claim is a legal issue the Board is required to address even when the RO reopens a claim and denies it on its merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92.

In an August 2014 rating decision, the Phoenix, Arizona RO granted service connection for the following: thoracolumbar strain, with an evaluation of 40 percent effective July 13, 2004; patellofemoral syndrome and right knee strain with patellar subluxation, with an evaluation of 20 percent effective July 13, 2004; patellofemoral syndrome and right knee strain with limited flexion, with an evaluation of 10 percent effective July 13, 2004; patellofemoral syndrome and right knee strain with limited extension, with a noncompensable (0 percent) evaluation effective July 13, 2004; and allergic rhinitis, with a noncompensable evaluation effective July 13, 2004.  Accordingly, the Veteran's claims of entitlement to service connection for pulled back muscles, a right knee condition, and allergies have been granted in full and are, therefore, no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In an unappealed February 2002 rating decision, the RO denied the claim of entitlement to service connection for bilateral shin splints. 

2.  The additional evidence received since that last final decision relates to an unestablished fact necessary to substantiate the service connection claim for bilateral shin splints.

3.  The Veteran's bilateral shin splints had their onset during active service.

4.  An upper respiratory condition, diagnosed as chronic sinusitis, had its onset during active service.


CONCLUSIONS OF LAW

1.  The RO's February 2002 rating decision denying the Veteran's claim of entitlement to service connection for bilateral shin splints is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160, 20.200, 20.1103 (2014).

2.  New and material evidence has been received since that decision to reopen the service connection claim for bilateral shin splints.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for bilateral shin splints have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  The criteria for service connection for chronic sinusitis have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Board notes that the Veteran has been provided all required notice, to include pertaining to the disability rating and effective date elements of his claims.  In addition, the Board has determined that evidence currently of record is sufficient to reopen the Veteran's claim of entitlement to service connection for bilateral shin splints.  Moreover, the Veteran's claims of entitlement to service connection for bilateral shin splints and an upper respiratory disorder, diagnosed as chronic sinusitis, have been granted, as discussed below.  Consequently, the Board finds that any error related to the VCAA on these claims is harmless and nonprejudicial.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326(a) (2014); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


II. New and Material Evidence

Service connection for bilateral shin splints was denied on the merits in a February 2002 rating decision.  The Veteran was notified of this decision and his appellate rights in a February 2002 letter, in accordance with 38 C.F.R. § 19.25 (2014).  He did not appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014) (setting forth requirements and time limits for initiating and perfecting an appeal).  Moreover, new and material evidence was not received within one year of the February 2002 rating decision.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (providing that new and material evidence must have been associated with the file since the last prior final denial of the claim, whether the denial was on the merits or on procedural grounds).  Accordingly, this rating decision is final, and new and material evidence is therefore required to reopen the claim.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(a); 20.1103 (2014).

Here, new and material evidence has been received in the form of the June 2014 QTC medical examination report reflecting a diagnosis of bilateral shin splints.  At the time of the February 2002 rating decision, the evidence of record did not reflect that the Veteran had a current diagnosis of bilateral shin splints.  This evidence thus relates to an unestablished fact necessary to reopen the claim, and raises a reasonable possibility of establishing entitlement to service connection for bilateral shin splints.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010).  Accordingly, new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

III.  Service Connection

Service connection means that a Veteran has a current disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or 'medical nexus' between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

A.  Shin Splints

The Veteran asserts that he suffers from shins splints that were incurred during his active duty service.  See July 2004 Claim.  

His service treatment records (STRs) note complaints of and treatment for shin pain and provide an impression of possible shin splints.  See January 2001 Sick Call Record (reflecting complaints of painful shins, noting a prior history of shin pain following physical training, and diagnosing "poss[ible] shin splints"); October 2000 Separation Examination Report (recording a history of shin splints).  Post service, VA treatment records reflect complaints of bilateral shin pain and note the Veteran's history of shin splints during active service.  See, e.g., January 2005 VA Physician Note (reflecting complaints of "pain to both shins "); January 2005 VA Orthopedic Consultation Request (reflecting complaints of shin pain and noting the Veteran's history of shin splints).  Furthermore, the June 2014 QTC knee and lower leg conditions examination reflects a diagnosis of bilateral shin splints manifested by "bilateral pretibial pain which is/has been aggravated by running."

Accordingly, based on the Veteran's consistent complaints of bilateral shin pain during and since his active service, considering the STRs reflecting a bilateral shin pathology, given his current diagnosis of bilateral shin splints, and in the absence of any evidence to the contrary, the Board will resolve doubt in favor of the Veteran and grant the reopened claim for service connection for bilateral shin splints.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102 (2014).

B.  Upper Respiratory Condition

The Veteran asserts that he has an upper respiratory condition that began during his active service.  Specifically, in July 2004, the Veteran asserted that his upper respiratory pathology included upper respiratory infections, allergies, and chronic sinusitis.  See July 2004 Claim.  

The Veteran's STRs are largely silent for complaints of or treatment for recurrent upper respiratory or sinus problems.  However, his DD 214 reflects that he was a "bulk fuel specialist" and his STRs show that this MOS required that he wear a respirator due to his exposure to potentially hazardous materials.  See July 1997 Questionnaire for Potential Respirator Users. Additionally, on separation, he reported a history of coughing up mucous and shortness of breath while in the field.  See October 2000 Separation Examination Report.  See also March 1997 Sick Call Record (reflecting a diagnosis of an upper respiratory infection following symptoms including congestion and cough for the previous week).

His VA treatment records reflect that he was diagnosed with unspecified chronic sinusitis in September 2002, so less than two years following his separation.  See September 2002 Physician Note (reflecting an assessment of sinusitis); October 2002 Physician Note (reflecting a diagnosis of "[u]nspecified sinusitis").

The June 2014 QTC sinus and upper respiratory examiner diagnosed allergic rhinitis and chronic sinusitis.  The examiner provided the opinion that, based on the examination of the Veteran, his reported history, and a review of the medical evidence of record, the allergic rhinitis was at least as likely as not incurred in or caused by his active service, based on his in-service exposure to jet fuel and the relatively short period of time following service in which he was diagnosed as having sinus symptomatology.  However, the examiner failed to address the nature and etiology of the additional upper respiratory pathology identified on examination, to specifically include the chronic sinusitis.  


Despite this, given the Veteran's credible complaints of sinus problems during and since his active service, considering the VA treatment records reflecting a diagnosis of and treatment for chronic sinusitis less than two years following his separation from service, and given the current diagnosis of chronic sinusitis provided by the June 2014 VA examiner, the Board concludes that the evidence is at least in a state of equipoise as to whether his current upper respiratory pathology diagnosed ad chronic sinusitis was incurred in service.  Accordingly, all doubt is resolved in the Veteran's favor and his claim is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral shin splints is reopened.

Entitlement to service connection for bilateral shin splints is granted

Service connection for an upper respiratory disorder, diagnosed as chronic sinusitis, is granted.


REMAND

The Board sincerely regrets the delay that inevitably will result from the remand of the remaining claim of entitlement to service connection for hypertension, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The Veteran has not been provided a VA compensation examination for his claimed hypertension.  He has alleged that this condition began during or is related to his active service.  His VA treatment records reflect a diagnosis of hypertension.  See, e.g., February 2003 VA Nursing Note (reflecting blood pressure readings of 162/98, 152/104, and 152/104 and noting that the Veteran was advised of his elevated blood pressure readings); July 2003 VA Pre-operative Note (showing a diagnosis of hypertension); March 2004 VA Physician Note (reflecting an assessment of hypertension); March 2010 VA Physician Note (reflecting an active diagnosis of hypertension).  Additionally, although his service treatment records are silent for complaints, diagnoses, or treatment related to hypertension, the STRs reflect elevated blood pressure readings on multiple occasions.  See, e.g., September 1997 Chronological Record of Medical Care (reflecting blood pressure readings of 154/72 and 152/88); June 1999 Primary Care Note (showing blood pressure of 151/67).  Accordingly, given the confirmed diagnosis of hypertension a little more than two years following his separation from active service, and considering the evidence of elevated blood pressure readings during his active service, a VA examination is warranted for an opinion addressing whether his hypertension was incurred in or is otherwise related to his active service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Finally, because the claim is being remanded, any more recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment records, dated since July 2010.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the etiology of his diagnosed hypertension.  The claims file, including a copy of this remand, must be reviewed by the examiner.  Any medically indicated tests should be conducted.  


The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury and/or whether hypertension manifested within one year of service separation.  

In providing this opinion, the examiner should specifically acknowledge the service treatment records reflecting elevated blood pressure readings, including those in September 1997 and June 1999, as well as the VA treatment records noting elevated blood pressure in February 2003 and diagnosing hypertension in July 2003.  For purposes of this examination and the opinion sought, the examiner should specifically consider that the fact that symptoms or treatment may not have been documented during service or in the first post service year is not fatal to the Veteran's claim, especially when other evidence may show a link to service.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, furnish to the Veteran, and his representative if any, an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


